DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850
Center for Medicaid and CHIP Services
CMCS Informational Bulletin

DATE:

January 17, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Medicaid and CHIP Updates

This Informational Bulletin is meant to update States and other interested parties on two items:
Publication of the Medicaid DSH Payments NPRM (CMS-2315-P)
Discontinuance of Primatene Mist as of December 31, 2011

Medicaid DSH Payments NPRM (CMS-2315-P)
Tomorrow a Notice of Proposed Rulemaking titled “Medicaid Disproportionate Share Hospital
(DSH) Payments” (CMS-2315-P) will be published in the Federal Register
(www.federalregister.gov.) The NPRM went on display Friday, January 13 and is available
online at http://www.ofr.gov/OFRUpload/OFRData/2012-00734_PI.pdf.
The DSH program provides funding through States to qualifying hospitals who serve a large
number of Medicaid and uninsured individuals. This proposed rule will define “uninsured” for
purposes of calculating the Medicaid hospital-specific DSH payment limit. The proposed rule
will be open for public comment through February 17, 2012. Please refer to the Federal Register
publication tomorrow for instructions about how to submit comments.

Discontinuance of Primatene Mist as of December 31, 2011
The Federal Food and Drug Administration (FDA) recently announced that Primatene Mist will
no longer be available after December 31, 2011 as part of the phase out of epinephrine inhalers
containing chlorofluorocarbons (CFCs). Primatene Mist was the last over-the-counter (OTC)
inhaler to treat symptoms of asthma. According to State data, Primatene Mist was not widely
used among Medicaid beneficiaries, but States that covered Primatene Mist as an OTC under
their State plans should review their coverage to assure that there is continued appropriate
coverage of prescription asthma inhalers.

CMCS Informational Bulletin
January 17, 2012
Page 2

Beneficiaries who are evaluated by their health care providers and found to require symptomatic
treatment for asthma have numerous prescription inhalers available as options.
For more information on this issue see the FDA’s Consumer Update at:
http://www.fda.gov/downloads/ForConsumers/ConsumerUpdates/UCM273117.pdf.

